DETAILED ACTION
In response to communications filed 02/17/2022.
Claims 6, 11, 18 and 23 are canceled.
Claims 1-5, 7-10, 12-17, 19-22 and 24 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  1-5, 7-10, 12-17, 19-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chae et al. (US 2021/0051630 A1) in view of Cho et al. (US 2021/0377108 A1) hereinafter “Chae” and “Cho” respectively.

Regarding Claim 1, Chae teaches A method for wireless communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission between vehicles), comprising:
acquiring, by a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle), a first transmission resource set that is (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) configured by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB) and resources in the first transmission resource set are used  (Chae: paragraphs 0085, 0122 and Figs. 6 &10, scheduling of resources) for performing sidelink communication (Chae: paragraph 0085 & Fig. 6, sidelink transmissions); and
performing, by the first terminal device, the sidelink communication with a third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle) using a resource in the first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources).
Although Chae acknowledges capabilities for maximum bandwidth may vary according to UE (Chae: paragraph 0059), Chae fails to explicitly teach the resource set is based on the capability information of the first terminal device and the third terminal device and is used for representing bandwidth ranges supported by the respective devices.  However, Cho from an analogous art teaches a base station receives capability information from multiple user equipments indicating respective UE-specific supported maximum bandwidth for simultaneous communications with the base 

Regarding Claim 2, Chae-Hoang teaches the respective claim(s) as presented above and further suggests receiving, by the first terminal device, the capability information of the third terminal device from the third terminal device through a fourth sidelink channel (Cho: paragraph 0068, transmitting to the first UE and second UE each UE's respective configuration).  Examiner recites same reasoning to combine as presented in rejected independent claim 1.  

Regarding Claim 3, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the fourth sidelink channel comprises a physical sidelink shared channel (PSSCH) (Cho: paragraph 0113, UEs may further directly exchange communication data via a sidelink interface).  Examiner recites same reasoning to combine as presented in rejected independent claim 1.  

Regarding Claim 4, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the first terminal device reports the capability information of the first terminal device and the capability information of the third terminal device using radio resource control (RRC) signaling (Hoang: paragraph 0119, higher-layer signaling to the UEs, thus teaching RRC signaling).  Examiner recites same reasoning to combine as presented in rejected independent claim 1.  

Regarding Claim 5, Chae-Hoang teaches the respective claim(s) as presented above and further suggests receiving, by the first terminal device, RRC signaling or a downlink control channel sent by the network device (Chae: paragraph 0038, RRC connection between the UE and the BS); and
determining, by the first terminal device, the first transmission resource set based on the received RRC signaling or downlink control channel (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 7, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 8, Chae teaches A method for wireless communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission between vehicles), comprising:
sending, by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB), first information (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of to a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle) based on the capability information of the first terminal device and the capability information (Chae: paragraphs 0059-0060, based on capabilities for maximum bandwidth of each UE) of a third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle), the first information indicating a first transmission resource set for the first terminal device to perform sidelink communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources).
Although Chae acknowledges capabilities for maximum bandwidth may vary according to UE (Chae: paragraph 0059), Chae fails to explicitly teach the capability information of the first terminal device and the third terminal device is used for representing bandwidth ranges supported by the respective devices.  However, Cho from an analogous art teaches a base station receives capability information from multiple user equipments indicating respective UE-specific supported maximum bandwidth for simultaneous communications with the base station (Cho: paragraph 0065 & Figs. 5-6; see also paragraphs 0045 and 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include capability information including bandwidth range of each specific UE as taught by Cho so as to optimally allocate resources or bandwidth according to the capabilities of the UEs for sidelink communication.

Regarding Claim 9, Chae-Hoang teaches the respective claim(s) as presented above and further suggests acquiring, by the network device, the capability information of the first terminal device and the capability information of the third terminal device from radio resource control (RRC) signaling sent by the first terminal device (Hoang: paragraph 0119, higher-layer signaling to the UEs, thus teaching RRC signaling).  Examiner recites same reasoning to combine as presented in rejected independent claim 8.  

Regarding Claim 10, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the network device sends the first information to the first terminal device through RRC signaling or a downlink control channel (Chae: paragraph 0038, RRC connection between the UE and the BS).

Regarding Claim 12, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 13, Chae teaches A terminal device, wherein the terminal device is a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle), comprising:
a processor (Chae: paragraph 0144 & Fig. 11, processor);
a memory (Chae: paragraph 0144 & Fig. 11, memory); and
a transceiver (Chae: paragraph 0144 & Fig. 11, RF unit),
wherein the memory is used to store a computer program, and the processor is used to call and run the computer program stored in the memory (Chae: paragraph 0151, software code stored in the memory unit and executed by the processor) to:
acquire a first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) configured by a network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB) for performing sidelink communication via the transceiver (Chae: paragraph 0085 & Fig. 6, sidelink transmissions); and
perform the sidelink communication with the third terminal device (Chae: paragraph 0085 & Fig. 6, another vehicle) using a resource in the first transmission resource set (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources).
Although Chae acknowledges capabilities for maximum bandwidth may vary according to UE (Chae: paragraph 0059), Chae fails to explicitly teach reporting capability information of the first terminal device and the third terminal device to the network device which is used for representing bandwidth ranges supported by the respective devices.  However, Cho from an analogous art teaches a base station receives capability information from multiple user equipments indicating respective UE-specific supported maximum bandwidth for simultaneous communications with the base station (Cho: paragraph 0065 & Figs. 5-6; see also paragraphs 0045 and 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include capability information including bandwidth range of each specific UE as taught 

Regarding Claim 14, Chae-Hoang teaches the respective claim(s) as presented above and further suggests receive the capability information of the third terminal device from the third terminal device through a fourth sidelink channel via the transceiver (Cho: paragraph 0068, transmitting to the first UE and second UE each UE's respective configuration).  Examiner recites same reasoning to combine as presented in rejected independent claim 13.  

Regarding Claim 15, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the fourth sidelink channel comprises a physical sidelink shared channel (PSSCH) (Cho: paragraph 0113, UEs may further directly exchange communication data via a sidelink interface).  Examiner recites same reasoning to combine as presented in rejected independent claim 13.  

Regarding Claim 16, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to report the capability information of the first terminal device and the capability information of the third terminal device via the transceiver using radio resource control (RRC) signaling (Hoang: paragraph 0119, higher-layer signaling to the UEs, thus teaching RRC signaling).  Examiner recites same reasoning to combine as presented in rejected independent claim 13.  

Regarding Claim 17, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to receive, via the transceiver, RRC signaling or a downlink control channel sent by the network device (Chae: paragraph 0038, RRC connection between the UE and the BS), and determine the first transmission resource set based on the received RRC signaling or downlink control channel (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 19, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Regarding Claim 20, Chae teaches A network device (Chae: paragraph 0085 & Fig. 6, i.e. eNB), comprising: 
a processor (Chae: paragraph 0143 & Fig. 11, processor);
a memory (Chae: paragraph 0143 & Fig. 11, memory); and 
a transceiver (Chae: paragraph 0143 & Fig. 11, RF unit),
wherein the memory is used to store a computer program, and the processor is used to call and run the computer program stored in the memory  to:
send first information (Chae: paragraphs 0085, 0122 and Figs. 6 &10, allocate a plurality of resources) to a first terminal device (Chae: paragraphs 0085, 0122 & Fig. 6, UE or first vehicle) based on the capability information of the first terminal device and the capability information (Chae: paragraphs 0059-0060, based on capabilities for maximum bandwidth of each UE) of a third terminal device via the transceiver (Chae: paragraph 0085 & Fig. 6, another vehicle), the first information indicating a first transmission resource set for the first terminal device to perform sidelink communication (Chae: paragraphs 0085, 0122 and Figs. 6 & 10, sidelink transmission based on the plurality of allocated and/or selected resources).
Although Chae acknowledges capabilities for maximum bandwidth may vary according to UE (Chae: paragraph 0059), Chae fails to explicitly teach the capability information of the first terminal device and the third terminal device is used for representing bandwidth ranges supported by the respective devices.  However, Cho from an analogous art teaches a base station receives capability information from multiple user equipments indicating respective UE-specific supported maximum bandwidth for simultaneous communications with the base station (Cho: paragraph 0065 & Figs. 5-6; see also paragraphs 0045 and 0083).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chae to include capability information including bandwidth range of each specific UE as taught by Cho so as to optimally allocate resources or bandwidth according to the capabilities of the UEs for sidelink communication.

Regarding Claim 21, Chae-Hoang teaches the respective claim(s) as presented above and further suggests acquire the capability information of the first terminal device and the capability information of the third terminal device via the transceiver from radio resource control (RRC) signaling sent by the first terminal device (Hoang: paragraph 0119, higher-layer signaling to the UEs, thus teaching RRC signaling).  Examiner recites same reasoning to combine as presented in rejected independent claim 20.  

Regarding Claim 22, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the processor is further configured to send the first information to the first terminal device through RRC signaling or a downlink control channel via the transceiver (Chae: paragraph 0056, resources indicated by RRC signaling from BS).

Regarding Claim 24, Chae-Hoang teaches the respective claim(s) as presented above and further suggests wherein the first transmission resource set is located within a bandwidth range supported by the first terminal device (Chae: paragraphs 0059-0060, BS set resources based on capabilities for maximum bandwidth of each UE).

Response to Arguments
Applicant’s arguments with respect to amended independent claims 1, 8, 13 and 20 have been considered but are moot in view of the new ground(s) of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Kim et al. (US 2022/0061007 A1) teaches an NR system informs each UE of a frequency bandwidth and a frequency band position and the corresponding UE will operate based on a maximum frequency bandwidth supportable by a UE (paragraph 0099).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAJEEB ANSARI whose telephone number is (571)270-5446. The examiner can normally be reached Monday-Friday 10am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ASAD NAWAZ can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/NAJEEB ANSARI/Examiner, Art Unit 2468                                                                                                                                                                                                        

/KHALED M KASSIM/Primary Examiner, Art Unit 2468